Citation Nr: 1533731	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a thoracic spine disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for residuals of an injury to the left hand and thumb.

5. Entitlement to service connection for residuals of frostbite to the inner thighs.

6. Entitlement to service connection for eczematoid dermatitis of the elbows.

7. Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia dated February and September 2010.  

In May 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.   In support of her claim, the Veteran submitted evidence which was not available to the RO at the time it most recently adjudicated the issues on appeal, however, she also waived her right to have this evidence considered by the RO prior to appellate review by the Board.  See 38 C.F.R. § 20.1304 (2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the videoconference hearing, the Veteran testified that she had been granted Social Security disability benefits.  The record includes a copy of a notice of award letter indicating that the Social Security Administration determined that the Veteran has been disabled since June 2012.  VA does not, however, have copies of all pertinent Social Security records.  It is therefore unclear whether the Social Security Administration found the Veteran to be disabled due to any of the claimed disabilities at issue in this appeal.  It is also unclear whether the Veteran's Social Security Claims file includes medical records or other evidence which are not part of the record before the Board.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  

At the videoconference hearing, the Veteran testified that she had received treatment at Winn Army Community Hospital at Fort Stewart, George and at Tuttle Army Health Clinic at the Hunter Army Airfield, Savannah, Georgia.  The AOJ apparently obtained copies of all medical records from Winn Army Hospital and Tuttle Army Health Clinic until June 2010.  In her hearing testimony, the Veteran indicated more recent treatment at Winn and Tuttle through approximately April 2015.  On remand, the AOJ should obtain the Veteran's records from Winn and Tuttle dated since June 2010.  

The Veteran also said she was diagnosed with scoliosis at Bassett Army Community Hospital at Fort Wainwright, Alaska.  There are some records from Bassett Army Community Hospital in the Veteran's service treatment records, but they do not mention scoliosis or frostbite, which the Veteran testified she experienced when serving in Alaska.  On remand, the AOJ should make reasonable attempts to obtain all records of the Veteran's treatment at Bassett Army Community Hospital.

With the exception of the Veteran's hearing loss claim, the AOJ denied all of the claims listed on the title page without obtaining a VA medical opinion.  Such an opinion is necessary when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records from November 1992 describe an accident in which the Veteran fell off a bus and injured her back.  Army medical personnel made a diagnosis of multiple muscle strain.  The Veteran's post-service records of treatment at a VA Medical Center indicate chronic back pain.  Under these circumstances, a VA examination of the Veteran's back and spine is required under McClendon.  

With respect to her hand and thumb claim, the Veteran credibly testified that her weapon fell on her left hand, injuring her hand and thumb.  Service treatment records likewise describe thumb pain and post-service VA treatment records include similar descriptions of thumb pain, although the most recent medical records suggest that the Veteran's right thumb is now more painful than her left.  For these reasons, the AOJ should arrange a VA examination of the Veteran's left hand and thumb.  

As for her claim for allergic rhinitis, the Veteran testified that she was treated for this disease when stationed in Germany.  Her service treatment records do not mention allergic rhinitis, but a record from Winn Army Hospital from approximately 2003 lists allergic rhinitis as one of the Veteran's chronic illnesses.  Accordingly, a VA examination for rhinitis is needed.

Finally, the AOJ should consider whether medical opinions concerning the nature and etiology of the Veteran's other claimed disabilities become necessary as a result of any new records obtained pursuant to this remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records 
since February 2014, and all outstanding, pertinent records of medical treatment from the Winn Army Hospital and Tuttle Army Health Clinic since June 2010.  After contacting the Veteran to establish the approximate dates of her treatment there, the AOJ should also make reasonable efforts to obtain all records of the Veteran's medical treatment from the Bassett Army Community Hospital at Fort Wainwright, Alaska.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. The AOJ should contact the Social Security 
Administration and obtain all medical and decision records pertinent to the Veteran.  All records obtained should be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule examinations of the Veteran with appropriate medical professionals to determine the nature and etiology of any diagnosed allergic rhinitis, left hand and thumb injury residuals, and thoracic spine disorder.  The examiners must review the Veteran's claims, VBMS, and Virtual VA files.  The examiners must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any diagnosed allergic rhinitis, left hand or thumb disorder, and/or thoracic spine disorder began in service or is otherwise related to service.  A complete rationale for any opinions expressed should be provided.

The examiners are advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of service incurrence or causation as to find against such matters. 

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examinations and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

5.  After the development requested above has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that each examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the development indicated above, to include any development which becomes necessary as a result of any records or information obtained as a result of the action described above, the AOJ must readjudicate the Veteran's claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

